Citation Nr: 1447198	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-02 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for internal derangement of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1962 to April 1983.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case was certified to the Board by the RO in Winston-Salem, North Carolina.

In May 2012, the Board remanded the issues for further development.  In February 2013, after completing the development directed, the Appeals Management Center granted service connection and assigned a separate 20 percent evaluation for residuals of a right knee torn meniscus.  The appellant did not appeal from that rating decision.  

In January 2014, the Board denied entitlement to an increased rating in excess of 10 percent for internal derangement of the right knee.  The Veteran appealed the Board's decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court issued an Order granting a Joint Motion for Partial Remand by the parties, vacating the decision with respect to the issue described above, and remanding the matter to Board for further action.

Consideration of the Veteran's appeal has included review of all documents within the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system files.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted, the Court granted a Joint Motion for Partial Remand in August 2014.  The parties agreed that the Board failed to provide an adequate statement of reasons or bases as to whether, in light of the examiner's implication that providing the additional loss of range of motion due to pain on use required measurements before and after a flare-up or prolonged use, additional examination was required under the statutory duty to assist.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007) ("[w]here the medical examiner specifically states that a medical opinion cannot be provided without information not currently available, the Secretary's duty to assist requires that the Secretary determine whether that information may be reasonably obtained, and if so, make efforts to obtain it and seek and additional medical opinion which considers the relevant information").  The Court agreed that the Board must "reexamine the evidence of record, seek any other evidence the Board feels is necessary and issue a timely, well-supported decision in this case."  Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991).

Most recently, the Veteran submitted a statement that suggests there has been an increase in symptomatology since his right knee was last evaluated in June 2012.  He has also requested that his case be sent back to the AOJ for review of additional evidence he submitted even though he understands that this may significantly delay the Board's review of his appeal.  Therefore, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of this service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify any private or VA treatment for his right knee since June 2012, the date of the most recent VA examination.  Any necessary authorization for the release of records should be obtained and any records identified should be requested.  All records obtained must be associated with the claims file.

2.  Schedule the Veteran for an examination to determine the current nature and extent of his right knee disability.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies.  The range of motion of the Veteran's right knee disability should be set forth in degrees. 

The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

 The examiner should additionally address whether:

 * the Veteran suffers from ankylosis of the knee;

 * the Veteran experiences subluxation or instability of the right knee disability (mild, moderate, or severe).

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

3.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



